Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
3.	Claims 1-7, 10, 65, 127-140, 143-157 and 159-163 are pending and currently under consideration as they read on a method of administering peanut allergies.  
4.	Applicant’s IDS document filed on 11/23/2021 has been considered.
5.	The following is an examiner’s statement of reasons for allowance: The claims are in condition for allowance.  The Examiner found no clinical trials which taught excluding patients with peanut specific IgE levels that were too high and practice parameters for physicians do not suggest performing peanut immunotherapy in any patients, much less based upon any diagnostic criteria.  Rather, the Examiner found evidence to suggest that the peanut specific IgE level is not a predictable indicator of future adverse events and the art of record teaches performing immunotherapy in patients of any IgE level above a diagnostic threshold.  As such, a method of selecting a patient having a peanut specific IgE level below a particular threshold IgE level for immunotherapy is not obvious based upon the art of record for these reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 1-7, 10, 65, 127-140, 143-157 and 159-163 are allowed
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 12, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644